department of the treasury internal_revenue_service washington d c commissioner government entities division mar uniform issue list set ep 'fn-t sd legend taxpayer a amount d company w plan x ira y dear participated in its retirement_plan the following facts and representations have been submitted under penalty of perjury in support of the ruling requested this is in response to your letter dated date as supplemented on date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code taxpayer a was an employee of company w and at the time company w filed for plan x company w filed for bankruptcy in yea bankruptcy taxpayer a was receiving workman’s compensation_for a disability from a neck injury was receiving medical treatment including therapy and was under driving restrictions taxpayer a’s last day of employment with company w was in date in date taxpayer a received amount d by mail in the form of a check with no accompanying documentation or instructions as to the nature of the check taxpayer a had not requested any distribution from his plan x and did not understand why he had receiving a check no documentation advising taxpayer a of his rights rollover rights direct transfer rights accompanied the check since taxpayer a was unaware of the nature of the check at the time of receipt he deposited the check in his checking account taxpayer first became aware of the rollover requirements concerning amount d by chance in a general conversation during a vocational rehabilitation training class at that point the 60-day rollover period with respect to amount d had already expired on or about date taxpayer a wrote to the internal_revenue_service service asking for guidance and permission to make a rollover_contribution of amount d on date taxpayer a deposited amount d as a rollover_contribution into ira y based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph whioch excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan i elects to have such distribution paid directly to an eligible_retirement_plan and so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided on behalf of taxpayer a demonstrates a failure on his part to timely accomplish a rollover of amount d distributed from plan x primarily because the taxpayer who had not requested the distribution was unaware of the nature of the check when he received it taxpayer a had terminated his employment with company w because of a disability approximately nine months prior to his unexpectedly receiving a check in the amount of amount d taxpayer a never requested a distribution from plan x amount d arrived with no proper accompanying documentation or instructions from company w upon learning of the rollover rules by chance in a conversation with a vocational therapist taxpayer a promptly took steps to seek assistance from the service and placed amount d into ira y thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in code sec_402 as a result the service will treat taxpayer a's date rollover_contribution of amount d into ira y as a valid rollover within the meaning of code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent you wish to inquire about this ruling please contact valmore cognetta d a if ae please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
